In the

    United States Court of Appeals
                For the Seventh Circuit
                    ____________________ 
Nos. 17‐1771 & 17‐1777 
WILLIAM HURT, DEADRA HURT, and ANDREA HURT, 
                                    Plaintiffs‐Appellees, 

                                 v. 

MATTHEW WISE, et al., 
                                            Defendants‐Appellants. 
                    ____________________ 

        Appeals from the United States District Court for the 
         Southern District of Indiana, Evansville Division. 
       No. 3:14‐cv‐00092 — Jane Magnus‐Stinson, Chief Judge. 
                    ____________________ 

  ARGUED NOVEMBER 8, 2017 — DECIDED JANUARY 23, 2018 
               ____________________ 

    Before WOOD, Chief Judge, and FLAUM and HAMILTON, Cir‐
cuit Judges. 
   WOOD,  Chief  Judge.  Andrea,  Deadra,  and  William  Hurt 
were all arrested after their uncle, Marcus Golike, was found 
dead on the banks of the Ohio River. The arrests came after 
Deadra  and  William  “confessed”  that  they,  with  some  help 
from Andrea, murdered Golike. But one by one, each was ab‐
solved.  Andrea  was  never  criminally  charged.  The  charges 
against Deadra were dropped after four months. And while 
2                                          Nos. 17‐1771 & 17‐1777 

the  state  prosecuted  William,  he  was  not  convicted  on  any 
charge.  
    With  the  criminal  proceedings  behind  them,  Andrea, 
Deadra, and William filed a civil suit against the officers and 
detectives  involved  in  their  arrests  and  prosecutions.  Their 
claims focus on the interrogations of Deadra and William, the 
decisions to arrest all three plaintiffs, and the alleged fabrica‐
tion  of evidence by  the  police.  All defendants filed  motions 
for  summary  judgment  on  the  basis  of  qualified  immunity. 
For the most part, the district court denied the motions. The 
defendants  challenge  those  rulings  in  this  interlocutory  ap‐
peal.  We  conclude  that  with  minor  exceptions  the  district 
court correctly assessed the situation. 
                                  I 
                                 A 
     In June 2012 a male body washed up on the Kentucky side 
of  the  Ohio  River.  A  state  medical  examiner’s  autopsy  re‐
vealed that the hyoid bone in the neck of the deceased, plus a 
rib, had been fractured. There were no other visible injuries. 
She concluded that the injuries were consistent with asphyxia 
by strangulation.  
    Zachary  Jones  and  Matthew  Wise  of  the  Kentucky  State 
Police  (“KSP”)  initially  took  the  investigatory  reins.  They 
found  two  items  in  the  front  pocket  of  the  man’s  pants:  a 
letter,  enclosed  in  a  plastic  bag,  from  the  Social  Security 
Administration  addressed  to  Marcus  Golike,  and  a  folded 
baseball  cap.  The  police  soon  confirmed  that  the  body  was 
indeed  that  of  Golike,  a  resident  of  Evansville,  Indiana.  At 
that point the Evansville Police Department (“EPD”) and EPD 
Nos. 17‐1771 & 17‐1777                                            3 

detective Jeff Vantlin assumed primary responsibility for the 
investigation. Jones and Wise continued to assist.  
    The  Evansville  detectives  learned  that  Golike  had  last 
been seen at the home of Debbie Hurt, Golike’s foster sister 
and Andrea’s, Deadra’s, and William’s mother. Vantlin went 
to Debbie’s home, where he spoke separately with Debbie and 
William. At the time, William was 18 years old.  
    Debbie told Vantlin that Golike had been at her house the 
night  before  his  body  was  found.  She  had  made  dinner  for 
him, but went to bed before he left. She recalled that it was a 
Saturday night, and that William and Golike had stayed up 
playing chess. Vantlin next spoke with William, who corrob‐
orated the basic facts, but at first said that the events Debbie 
described  had  taken  place  a  few  days  earlier,  on  Thursday. 
When  confronted  with  the  discrepancy  in  dates,  William 
agreed that Debbie might have been correct. Vantlin also ob‐
served  that  William’s  hand  was  swollen  and  freshly 
scratched. William explained that the swelling was the result 
of having punched a tree, and that he sustained the scratches 
while scooping ice cream at work. Vantlin later visited the ice 
cream store where William worked and verified the existence 
of the exposed rods on which William said he had scraped his 
hand. 
    A  week  later,  Jones,  Vantlin,  and  Wise  returned  to  the 
Hurts’  home,  where  Jones  interviewed  William.  Jones  sus‐
pected that William knew more about Golike’s death than he 
was admitting, and so he accused William of not being forth‐
coming.  When  asked,  William  expressed  doubts  about  his 
ability to pass a polygraph, but he said that he was willing to 
try. 
4                                          Nos. 17‐1771 & 17‐1777 

    The same day, the officers visited Golike’s brother and in‐
formed him that Golike’s body had been found in the river. 
The brother immediately asked, “Is it verified he was killed, 
other than jumping off a bridge? Because he has been on that 
bridge three times before threatening to kill himself.” Golike 
had  been  diagnosed  with  paranoid  schizophrenia  and  had 
been  released  from  prison  just  days  before  his  death.  In 
prison, he had been on suicide watch. It is not clear when the 
detectives learned of Golike’s full psychological history.  
    While  the  officers  were  interviewing  Golike’s  brother, 
Debbie called Vantlin and said that Harley Wade, a foster son 
who  had  moved  in  with  her  not  long  before,  had  recently 
choked  her  to  the  point  of  nearly  losing  consciousness.  She 
wondered if Harley might be involved in Golike’s death. The 
officers wanted to interrogate Harley, but they dropped that 
idea when they learned that Harley was a ward of the state 
and  could  not  be  questioned  without  an  attorney  present. 
Instead,  they  switched  their  attention  back  to  William  and 
asked Debbie to bring William to the station for questioning. 
    Debbie complied with this request. Once William was at 
the  station,  Jones  and  Vantlin  took  him  to  an  interrogation 
room,  where  they  read  the  Miranda  warnings  and  William 
signed a waiver of his rights. The two officers grilled him for 
roughly four hours. The interrogation took place in two parts: 
a  one‐hour  session,  punctuated  by  a  40‐minute  break,  and 
then a two‐and‐a‐half hour session. The entire interrogation 
was video‐recorded. 
    During  the  first  hour,  William  repeatedly  gave  a  con‐
sistent account of what happened the Saturday night before 
Golike’s  death.  He  told  the  police  that  after  he  and  Golike 
played  chess,  Golike  left  the  house  and  William  never  saw 
Nos. 17‐1771 & 17‐1777                                                5 

him again. But each time, Jones and Vantlin told William that 
he was a liar. They insisted that they knew William was in‐
volved in Golike’s death, that they already had enough infor‐
mation to put him in jail, that William was not “telling [Jones 
and Vantlin] what [they] need to hear,” and that his continu‐
ing to tell the same story could not change their minds. All the 
while,  Jones  and  Vantlin  introduced  details  about  the  sus‐
pected  crime.  For  example,  they  asked  William  about  what 
may have happened at the river, whether Golike was wearing 
a hat, whether Golike had been tied up, whether Harley was 
the  primary  culprit,  and  whether  Golike  had  been  choked. 
William became visibly upset during parts  of the interroga‐
tion, crying and hitting himself on the head.  
    After the break, Jones and Vantlin asked William if he had 
done any “soul‐searching.” William said that he had, and he 
again offered the same account he already had provided sev‐
eral times. Jones and Vantlin brushed it aside, calling William 
a liar and repeating that he was not telling them “what [they] 
need  to  hear.”  Jones  told  William  that  he  needed  to  tell  the 
truth, and he made it clear what he meant by that: “we’re [i.e., 
Jones and Vantlin] the ones that determine if you’re lying or 
not. So far, we’ve both determined you’re lying.” Jones added 
that if William did not tell the “truth,” he faced a fate “worse 
than prison.”  
   William  eventually  broke.  He  “confessed”  that  he, 
Andrea,  Deadra,  and  Harley  were  responsible  for  Golike’s 
death. He told Jones and Vantlin that after the chess game, he 
got in the family van with his siblings. As they drove along, 
they  spotted  Golike  by  the  roadside.  They  stopped  and  got 
out of the car, and Harley started joking around with Golike. 
But Harley got out of control (for unexplained reasons) and 
6                                          Nos. 17‐1771 & 17‐1777 

started  punching  and  choking  Golike.  William  said  that  he 
got a few punches and kicks in as well. They then tied Golike 
up  in  bed  sheets  and  put  him  in  the  van.  Deadra  drove  to 
Dress  Plaza,  Evansville,  where  they  dumped  Golike’s  body 
into  the  Ohio  River.  On  the  way  back  from  the  river,  they 
stopped  at  the  Kangaroo,  a  convenience  store,  to  buy  some 
snacks using Golike’s debit card. 
    William’s  “confession”  was  replete  with  easily  verified 
and contemporaneous evidence of inaccuracy and unreliabil‐
ity. When William offered any detail about the death, he pref‐
aced  it  with  phrases  such  as  “I’m  drawing  clues  together,” 
“the way you’re telling me,” “like you were saying,” or “from 
what  you’ve  told  me.”  At  other  times,  he  responded  to  the 
officers’ questions by guessing until they signified that they 
were satisfied. Finally, at the conclusion of the interrogation, 
William asked Jones, “Was I getting close to most of the facts 
of what actually happened?” Jones said he did not know, and 
William again asked, “Was I close to it?” Instead of following 
up, Jones left the room. 
    Several critical “facts” that William offered were facially 
impossible. For example, if William’s account of where he and 
his  siblings  had  dumped  Golike’s  body—Dress  Plaza—was 
true,  the  body  would  have  had  to  float  upstream  four  to  six 
miles  to  have  arrived  at  the  location  where  it  was  found. 
There was no physical evidence that Golike had been beaten 
or tied up, and it later turned out that Golike’s debit card was 
not, and could not have been, used at the Kangaroo, because 
there was only $0.08 in the account at the relevant time. 
    William provided only three facts that were even poten‐
tially original. Of the three, two could just as easily have been 
common‐sense  guesses:  which  pocket  Golike’s  hat  was  in 
Nos. 17‐1771 & 17‐1777                                               7 

when his body was found, and how Harley might have used 
his  thumbs  to  strangle  Golike.  The  third  “fact”  is  actually 
nothing of the sort. William at one point said that Golike’s hat 
had been “folded” in Golike’s pocket—evidently the right an‐
swer—but  at  other  times  he  says  it  was  “shoved”  in  the 
pocket.  (We  wonder  how  many  teenaged  boys  observe  the 
difference between folding and shoving.) 
    William was arrested following his interrogation. The only 
source of probable cause to arrest him was the confession, and 
so everything turns on it. Deadra, who was 19 at the time, was 
also  arrested  following  William’s  “confession,”  after  Jones, 
Vantlin,  Wise,  and  a  now‐deceased  EPD  detective  interro‐
gated her the same night. She too was read the Miranda warn‐
ings  and  signed  away  her  rights.  Her  interrogation  lasted 
nearly two hours and was also recorded. 
   Deadra’s  interrogation  followed  the  same  script  as  Wil‐
liam’s. Sobbing for much of the time, Deadra denied involve‐
ment in Golike’s death. She was immediately accused of ly‐
ing.  Wise  told  her  that  her  story  “ain’t  gonna  work.”  Jones 
added  that  William  already  had  implicated  her,  and  he  fed 
her  the  details of William’s “confession.” Jones  told  Deadra 
that unless she talked, her whole family was going to jail. For 
Deadra, he envisioned “at least 25 to 50” years “behind bars.” 
He continued that the only way she was going to save anyone 
in her family was to tell the truth. If she did not, Jones told 
her, she was “going to hang.” 
    Deadra  struggled  to  satisfy  the  officers.  She  said  at  one 
point “I don’t know what I’m supposed to tell you.” On mul‐
tiple occasions Vantlin answered that question for her: tell the 
same story that William did. Like William, Deadra eventually 
repeated the facts that the detectives had fed her and guessed 
8                                          Nos. 17‐1771 & 17‐1777 

at answers until she placated them. She finally succeeded in 
doing so, telling the officers that she drove the van that the 
siblings  used to take  Golike to  the river.  Shortly after  “con‐
fessing,” however, Deadra appeared ready to back‐track. At 
that point, Jones abruptly ended the interrogation and said, 
“Now you’re starting to recant your story, so what we’re go‐
ing to do is we’re going to stop. We’ve got enough. We’re just 
going to stop the interview. Okay? Because now you’re trying 
to recant your story, trying to add things into it.” 
    Based  on  William’s  and  Deadra’s  interrogations,  the  de‐
tectives also arrested Andrea, who was 16 at the time. She was 
interrogated, but because all defendants, some in the district 
court and the rest on  appeal, concede that she was arrested 
prior  to  her  interrogation, her experience is not decisive  for 
any of the issues on appeal. It appears that Harley was also 
indicted, but the charges against him were dismissed at the 
same time as those against Deadra. He is not a party to this 
case. 
    After  the  interrogations,  the  detectives  followed  up  in  a 
few  minor  ways.  EPD  detective  Jack  Spencer  filed  a  report 
four days after the sessions with Deadra and William; in it, he 
claimed to have taken William to identify the location where 
Golike’s body was dumped in the river. William denies that 
this  ever  happened.  Vantlin  looked  into  Golike’s  bank 
statements and learned that the last charge on Golike’s debit 
card was made two days prior to his disappearance. That was 
when he learned that the balance in the account was a meager 
$0.08.  This  information  undermined  William’s  “confession” 
insofar as it revealed that no one (including William) did or 
even  could  have  used  Golike’s  debit  card  to  make  any 
purchases at the Kangaroo on the night in question. Vantlin 
Nos. 17‐1771 & 17‐1777                                              9 

also  met  with  the  clerk  who  was  working  at  the  store  that 
night. The police summary of the interview says that the clerk 
confidently identified  Andrea and Deadra  in a  photo  array, 
and  that  she  said  Harley  and  a  fourth  male  (not  William) 
looked  familiar.  But  that  summary  omitted  the  most 
important  details.  In  a  declaration  submitted  to  the  district 
court, the clerk said that she also told police that she did not 
remember any of the identified people having come into the 
store  and  that  she  may  have  recognized  the  faces  from 
watching  the  news.  Several  months  later,  EPD  officers 
William  Arbaugh  and  Jason  Pagett  filed  a  police  report 
asserting that William had made incriminating statements to 
them when he was being transported after his interrogation. 
William says that this too was fabricated.  
    Andrea  was  held  for  seven  days  before  being  released 
without charges. Deadra and William were both charged with 
murder, among other crimes. Deadra remained in jail for four 
months,  at  which  point  the  state  court  granted  a  motion  to 
suppress  her  “confession”  and  charges  against  her  were 
dropped.  William  stayed  in  jail  for  eight  months  before  his 
trial. The jury did not convict him on a single count. 
                                 B 
    Following  this  series  of  events,  Andrea,  Deadra,  and 
William filed a 14‐count federal complaint alleging multiple 
constitutional and state‐law violations. The complaint named 
as  defendants  Jones  and  Wise  (“the  KSP  Defendants”), 
Arbaugh,  Pagett,  Spencer,  and  Vantlin  (“the  EPD 
Defendants”),  and  the  state  medical  examiner.  Each  set  of 
defendants  filed  a  motion  for  summary  judgment,  seeking 
qualified  immunity  or  outright  dismissal  of  the  case.  The 
district court granted the state medical examiner’s motion in 
10                                         Nos. 17‐1771 & 17‐1777 

full, and it granted the other defendants’ motions on all state‐
law  grounds.  The  district  court  also  granted  summary 
judgment in favor of those of the individual EPD Defendants 
and KSP Defendants who were not personally involved in the 
allegedly  unconstitutional  conduct.  Finally,  it  found  that 
material  factual  disputes  precluded  qualified  immunity  for 
most  of  the  Hurts’  federal  claims.  That  left  the  following 
claims:  
         Andrea’s, Deadra’s, and William’s Fourth Amendment 
          false arrest claims against Jones, Vantlin, and Wise. 
         Andrea’s, Deadra’s, and William’s claims that the KSP 
          and EPD Defendants failed to intervene to prevent the 
          unconstitutional conduct and conspired to violate their 
          constitutional rights. 
         Deadra’s  and  William’s  claims  against  all  the  EPD 
          Defendants based on the allegedly fabricated evidence. 
         Deadra’s  and  William’s  due‐process  claims  against 
          Jones,  Vantlin,  and  Wise  based  on  the  allegedly  co‐
          erced confessions. 
Each  defendant  appeals  the  denial  of  qualified  immunity 
from each claim still pending against him. 
                                  II 
    Before  we  can  consider  the  merits  of  any  of  the  defend‐
ants’ arguments, we must be assured of our jurisdiction to do 
so.  Ordinarily,  interlocutory  decisions  such  as  the  denial  of 
summary  judgment  are  not  subject  to  appellate  review.  28 
U.S.C. § 1291. Yet there is a limited exception for defendants 
who were denied qualified immunity on summary judgment. 
Mitchell v. Forsyth, 472 U.S. 511, 530 (1985). Review of such an 
interlocutory decision is proper if, and only if, the defendant 
Nos. 17‐1771 & 17‐1777                                            11 

presents  a purely  legal  question for  this court to  review. Id. 
Any material factual point that is genuinely contested is out‐
side our jurisdiction. Johnson v. Jones, 515 U.S. 304, 313 (1995); 
see  also Whitlock v. Brueggemann, 682 F.3d  567,  573 (7th Cir. 
2012)  (“We  have  jurisdiction  to  consider  the  merits  of  these 
appeals only to the extent that they turn on legal rather than 
factual  questions.”)  (citations  and  internal  quotation  marks 
omitted). The defendant may accept, for purposes of the qual‐
ified immunity inquiry, the facts and reasonable inferences fa‐
vorable  to  the  opponent  of  immunity,  and  argue  that  those 
facts  fail  to  show  a  violation  of  clearly  established  law. 
Gutierrez v. Kermon, 722 F.3d 1003, 1009 (7th Cir. 2013).  
    The defendants here have tried to take the latter approach, 
but they have not quite succeeded. Rather than fully accept‐
ing the facts in the light most favorable to the plaintiffs, the 
EPD and KSP Defendants, relying on Scott v. Harris, 550 U.S. 
372 (2007), have asked us to revisit the inferences that the dis‐
trict  court  found  could  reasonably  be  drawn  from  Deadra’s 
and  William’s  recorded  interrogation.  That  we  cannot  do 
without  going  beyond  our  jurisdiction  on  this  interlocutory 
appeal. Nothing in Scott undermines this point.  
    In Scott the district and appellate courts, faced with a qual‐
ified  immunity  defense,  had  refused  to  take  into  account  a 
video and instead had accepted the plaintiff’s account of a car 
chase. On that basis, they concluded that the defendant police 
officer was not entitled to qualified immunity. 550 U.S. at 376. 
After reviewing  the  video, however, the Supreme Court re‐
versed.  Id.  at  379–81.  Uncontestable  dashboard  footage 
showed  that  the  fleeing  driver  was  speeding,  swerving 
through lanes of traffic, and running red lights, all while pe‐
destrians looked on. Id. The Court ruled that if one account of 
12                                          Nos. 17‐1771 & 17‐1777 

the facts “is blatantly contradicted by the record, so that no 
reasonable jury could believe it, a court should not adopt that 
version  of  the  facts  for  purposes  of  ruling  on  a  motion  for 
summary judgment.” Id. at 380. That aptly described the situ‐
ation in the case before it, and so the Court concluded that the 
district court should have taken the video into account. Id. at 
380–81. 
     Scott does not treat video footage as a distinct type of evi‐
dence  that  is  not  subject  to  the  normal  summary  judgment 
strictures. It holds only that a factual account should not be 
credited when the record contains evidence that is flatly con‐
tradictory to that account. If the question is whether someone 
was driving recklessly, video evidence showing a high rate of 
speed,  use  of  the  oncoming  traffic’s  lane,  and  running  red 
lights is plainly relevant. If instead the question is what a per‐
son meant in a videotaped interview, we are back in the land 
of  inferences  that  must  be  taken  favorably to  the  opponent. 
Courts applying Scott have understood this distinction. See, 
e.g., Williams v. Brooks, 809 F.3d 936, 942 (7th Cir. 2016) (relying 
on video from a dashboard camera rather than the non‐mov‐
ing  party’s  account  because  it  clearly  depicted  the  physical 
confrontation in question); Rivera v. Jimenez, 556 F. App’x 505, 
507 (7th Cir. 2014) (relying on prison video of a scuffle rather 
than non‐moving party’s account because it “discredit[ed] the 
plaintiff’s version of events”). Scott did not create a per se rule 
that video evidence is always subject to an appellate court’s 
independent assessment. 
    Indeed,  nothing about video evidence  justifies placing  it 
in such a privileged position. See Stinson v. Gauger, 868 F.3d 
516,  523  (7th  Cir.  2017)  (en  banc)  (noting  that  Scott  did  not 
overrule Johnson and characterizing the issue in Scott as about 
Nos. 17‐1771 & 17‐1777                                              13 

officer conduct in light of depicted facts). And not all disputes 
are about what events transpired. Sometimes the availability 
of qualified immunity turns on the inferences that are permis‐
sible in light of the historical facts. See, e.g., Maxwell v. City of 
Indianapolis, 998 F.2d 431, 434 (7th Cir. 1993) (observing that 
different  conclusions  can  be  reached  about  the  existence  of 
probable cause based on either “the facts or the reasonable in‐
ferences to be drawn from them”). Where the parties disagree 
about inferences, the fact that evidence is found in a video is 
not important—the purpose of the evidence is what matters. 
    The video evidence of William’s and Deadra’s interroga‐
tions  does  not  portray  the  kind  of  uncontestable  facts  that 
were before the Court in Scott. It is no more and no less than 
a record of an interrogation, and so we review it just as we 
would have if the interviews had been audiotaped, recorded 
by a stenographer, or reduced to affidavits. We therefore turn 
to the defendants’ qualified immunity motions using the facts 
and  reasonable inferences in the  light most favorable to the 
Hurts. We leave the final resolution of these issues to the trier 
of fact, should the case get that far.  
                                  III 
   Once a defendant asserts qualified immunity, the plaintiff 
can  proceed  only  if  she  can  show  two  things:  first,  that  the 
“facts, taken in the light most favorable to the plaintiff, make 
out  a  violation  of  a  constitutional  right,”  Allin  v.  City  of 
Springfield, 845 F.3d 858, 862 (7th Cir. 2017), and second, that 
the  right  was  “clearly  established  at  the  time  of  the  alleged 
violation,” id. Moreover, the plaintiff cannot rest on glittering 
generalities: her showing must be grounded in the particular 
context  in  which  the  problem  arises.  We  review  de  novo  the 
14                                         Nos. 17‐1771 & 17‐1777 

district court’s denial of qualified immunity. Green v. Newport, 
868 F.3d 629, 632 (7th Cir. 2017).  
                                  A 
    We begin with the false arrest claims. A claim of false ar‐
rest is an allegation that a plaintiff was arrested without prob‐
able cause, in violation of the Fourth Amendment. Gutierrez, 
722 F.3d at 1007–08. Probable cause is an absolute defense to 
such a claim. Id. Whether probable cause existed at the time 
of the arrest depends on the totality of the circumstances. Id. 
at 1008. Even if, in hindsight, it appears that probable cause 
was lacking, qualified immunity is still available if the arrest‐
ing officers “reasonabl[y] … could have believed the arrest to 
be  lawful,  in  light  of  clearly  established  law  and  the  infor‐
mation the arresting officers possessed.” Id. (citations and in‐
ternal quotation marks omitted). This is often called arguable 
probable cause. 
    The district court found that Jones, Vantlin, and Wise were 
not entitled to qualified immunity from the false arrest claims 
because there were material factual disputes bearing on the 
question of arguable probable cause. For example, the court 
noted, a jury might conclude that Golike committed suicide 
(since he had threatened suicide before, and he had targeted 
the  bridge  near  which  he  was  found),  that  Deadra’s  and 
William’s “confessions” are unreliable (because almost all of 
the facts were either fed to them or the result of guesswork), 
that  some  of  the  evidence  against  the  Hurts  was  fabricated 
(William’s  supposed  identification  of  the  drop‐off  spot  and 
his  alleged  incriminating  remarks),  and  that  physical 
evidence  conclusively  undermined  William’s  “confession” 
(since Golike’s body was found upstream of the alleged drop‐
off  spot,  and  inert  objects  would  drift  downstream,  not 
Nos. 17‐1771 & 17‐1777                                            15 

upstream). Assuming that the disputes over those facts were 
resolved  in  the  Hurts’  favor,  the  case  for  even  arguable 
probable cause to arrest any of the three Hurts falls apart.  
    Jones, Vantlin, and Wise push back with three arguments. 
First,  they  insist  that  there  was  at  least  arguable  probable 
cause  to  arrest  the  three  based  on  Deadra’s  and  William’s 
“confessions”  because  neither  of  those  confessions  was  co‐
erced. We will say more about coercion when we discuss the 
Fifth Amendment issue presented in this case. For now, how‐
ever, we note that this argument is misplaced with respect to 
a Fourth Amendment false‐arrest claim. Reliability, not coer‐
cion, is the gravamen of probable cause. See Illinois v. Gates, 
462 U.S. 213, 230 (1983) (listing “veracity,” “reliability,” and 
“basis  of  knowledge”  as  highly  relevant  in  determining  the 
value of a witness’s statement); Beck v. Ohio, 379 U.S. 89, 91 
(1964) (probable cause ordinarily exists when there is “reason‐
ably  trustworthy  information”  that  a  suspect  committed  a 
crime). A confession may have been cajoled out of a suspect 
in a non‐coercive way, yet still be “worthless as evidence, and 
as a premise for an arrest.” Aleman v. Village of Hanover Park, 
662 F.3d 897, 906–07 (7th Cir. 2011). This rule makes sense. An 
officer  could  sit  in  a  room  with  a  cooperative  suspect  and 
could politely ask that person to repeat everything the officer 
says. The suspect could oblige, even if the story he has been 
asked to parrot is a confession to a crime. Nothing about the 
witness’s statement has been coerced, but by the same token 
nothing qualifies it as a reliable confession. That is not to say 
that coercion is completely irrelevant: to the contrary, the ex‐
istence of coercion informs reliability even though it is not de‐
terminative. But the key inquiry for the Fourth Amendment 
remains reliability, not coercion.  
16                                          Nos. 17‐1771 & 17‐1777 

    The  EPD  Defendants  also  confuse  these  concepts  when 
they argue that Deadra and Andrea do not have standing to 
challenge  the  reliability  of  William’s  “confession.”  Neither 
Andrea  nor  Deadra  is  asserting  a  constitutional  right  on 
William’s  behalf  when  each  argues  that  William’s 
interrogation did not give the police reliable evidence that she 
was  involved  in  Golike’s  death.  Each  makes  the 
straightforward  assertion  that  the  police  used  flimsy 
information to arrest her. 
    Both  sets  of  defendants  also  take  issue  with  the  legal 
standard they understand the district court to have applied. 
By  their  reading,  the  district  court  found  that  the  disputed 
facts  revealed  an  absence  of  probable  cause,  but  not  neces‐
sarily the absence of arguable probable cause. This argument 
is meritless. Defendants fixate on one line in which the district 
court  wrote  “if  the  jury  credits  evidence  Defendants  cite,  it 
could reasonably conclude … that it was objectively reasona‐
ble  for  officers  to  believe  probable  cause  to  arrest  [William] 
existed.”  If  that  belief  is  objectively  reasonable,  they  urge, 
then there must have been at least arguable probable cause. 
But all the district court was saying was that it would be ob‐
jectively reasonable to believe probable cause existed if the ev‐
idence is viewed in the defendants’ favor. At this stage, that 
is the wrong perspective. Taking the inferences in the Hurts’ 
favor, a jury could reasonably conclude it was objectively un‐
reasonable for an officer to have believed there was probable 
cause. The district court included an explicit discussion of ar‐
guable probable cause in its opinion, and it went on to apply 
that standard faithfully.  
Nos. 17‐1771 & 17‐1777                                            17 

    Essentially, all of the defendants are asking us to reweigh 
the evidence available to the Hurts, including the filmed in‐
terrogations, and to come to an independent conclusion about 
the existence of arguable probable cause. That is plainly inap‐
propriate: we do not sit to resolve disputed issues of fact, nor 
do we have appellate jurisdiction over those issues.  
                                 B 
    Another theory the Hurts advance is that the defendants 
failed  to  intervene  against  violations  of  their  constitutional 
rights and conspired to violate those rights. Both of these the‐
ories require plaintiffs to show an underlying constitutional 
violation. Gill v. City of Milwaukee, 850 F.3d 335, 342 (7th Cir. 
2017).  The  failure‐to‐intervene  claim  also  requires  them  to 
prove that the defendant knew of the constitutional violation 
and that he realistically could have prevented it. Id. For the 
conspiracy  claim,  plaintiffs  must  also  demonstrate  that  the 
defendants  agreed  to  inflict  the  constitutional  harm.  Sow  v. 
Fortville Police Dep’t, 636 F.3d 293, 304–05 (7th Cir. 2011).  
    The  district  court  denied  the  defendants’  motions  for 
summary  judgment  on  both  of  these  theories.  It  ruled  that, 
taking  the  disputed  facts  favorably  to  the  plaintiffs,  there 
were  possible  constitutional  violations.  It  added  that  the 
presence  of  an  agreement  between  defendants  could  be 
inferred  because  they  extracted  and  used  unreliable 
confessions  to  arrest  Andrea,  Deadra,  and  William,  and 
fabricated  evidence  against  them  despite  the  evidence 
pointing  to  suicide  as  the  cause  of  death.  Each  defendant 
individually took part in the interrogations or fabrication of 
evidence. All were thus aware of the constitutional violations, 
yet none intervened.  
18                                          Nos. 17‐1771 & 17‐1777 

    Only  the  EPD  Defendants  appeal  the  denial  of  qualified 
immunity from these claims. They argue that the failure‐to‐
intervene and conspiracy claims fail because no plaintiff was 
deprived of a constitutional right. We find no merit in this po‐
sition. As we already have pointed out, a trier of fact could 
conclude  that  Andrea,  Deadra,  and  William  were  arrested 
without even arguable probable cause, and thus in violation 
of the Fourth Amendment.  
     The EPD Defendants also urge that there was no evidence 
that any officer had an opportunity to prevent the constitu‐
tional  violations.  They  contend  that  defendants  Arbaugh, 
Pagett, and Spencer could not have stopped the false arrests 
because  none was  present at the  moment of arrest.  Perhaps 
this position would have had some merit before the Supreme 
Court decided Manuel v. City of Joliet, 137 S. Ct. 911 (2017), but 
it  no  longer  does.  Manuel  held  that  the  Fourth  Amendment 
protects  not  only  against  an  initial  arrest  without  probable 
cause, but also continued detention in its absence. Id. at 918–
19.  It  is  plausible  to  infer  from  each  defendant’s  creation  of 
false evidence that he was aware that the continuing incarcer‐
ations were unsupported and could have done something to 
stop them. The EPD Defendants would also like to argue that 
none of them knew that they were fabricating evidence and 
that  the  confessions  were  riddled  with  problems.  But  those 
arguments must await trial, as they turn on disputed facts.  
    With respect to the conspiracy theory, the EPD Defendants 
take the position that no trier of fact could find, on this record, 
that  there  was  an  agreement  to  violate  the  Hurts’  constitu‐
tional  rights.  They  stress  that  the  Hurts  “admitted”  in  their 
depositions that they have no affirmative evidence of such an 
agreement. But there is competent circumstantial evidence of 
Nos. 17‐1771 & 17‐1777                                              19 

an agreement, and there is nothing wrong with circumstantial 
evidence. At this stage, we have no authority to decide whose 
evidence of agreement is more persuasive.  
                                  C 
    Deadra  and  William  are  also  pursuing  claims  that  they 
characterize  as  based  on  “malicious  prosecution.”  For  this 
purpose they are suing only the EPD Defendants. We said in 
Newsome v. McCabe, 256 F.3d 747 (7th Cir. 2001), that there is 
no free‐standing constitutional tort of malicious prosecution, 
though there are other constitutional rights (e.g., such as those 
under the Due Process Clause and the Fourth Amendment) 
that  protect  people  against  abusive  arrests,  fabrication  of 
evidence,  etc.  While  Manuel  rejected  some  aspects  of 
Newsome’s  holding,  nothing  in  Manuel  changed  the  general 
rule that the federal constitution does not codify state tort law. 
But  in  this  case,  the  fact  that  the  plaintiffs  have  used  the 
terminology “malicious prosecution” is of no moment. What 
matters  is  whether  they  have  identified  the  constitutional 
right  at  issue,  and  they  have  done  so.  The  Fourteenth 
Amendment’s  Due  Process  Clause  is  the  relevant 
constitutional  source;  it  forbids  the  state  from  depriving  a 
person of liberty (including by pre‐trial detention) based on 
manufactured evidence. Avery v. City of Milwaukee, 847 F.3d 
433,  439  (7th  Cir.  2017);  see  also  Alexander  v.  McKinney,  692 
F.3d 553, 557 (7th Cir. 2012) (distinguishing pre‐trial release 
on bond, which is not a deprivation of liberty, from pre‐trial 
confinement, which is); Zahrey v. Coffey, 221 F.3d 342, 348 (2d 
Cir.  2000)  (eight  months  of  pre‐trial  detention  was  a 
deprivation of liberty). As the EPD Defendants conceded in 
their reply brief, this type of due process claim can be based 
on  false  police  reports.  See  Whitlock,  682  F.3d  at  580  (using 
20                                         Nos. 17‐1771 & 17‐1777 

false evidence to deprive a defendant of liberty “in some way” 
violates the Due Process Clause).  
    The EPD defendants urge us to reverse the district court’s 
denial  of  qualified  immunity  from  these  claims  because  the 
false  police  reports  did  not  cause  the  deprivation  of  either 
William’s or Deadra’s liberty. But if William and Deadra can 
show that the fabricated police reports furthered the prosecu‐
tion,  they  have  done  enough.  See  Alexander  v.  United  States, 
721 F.3d 418, 423 (7th Cir. 2013) (including as evidence of cau‐
sation for the constitutional violation  “actions the agents took 
after Alexander’s arrest to further the prosecution, which in‐
cluded testifying in depositions and at trial and intimidating 
a potential defense witness”).  
    With respect to William, all of the EPD Defendants accuse 
the district court of misjudging the facts that relate to causa‐
tion. They note, accurately, that the reports were not used for 
the arrests or at William’s trial. From that, they reason that the 
reports also contributed nothing to William’s pre‐trial deten‐
tion.  That  conclusion,  however,  does  not  follow  from  the 
premise. The police went to some trouble to create the falsi‐
fied reports. Had they not done so, it is reasonable to assume 
that William would have been released promptly. Though the 
“confession” may have been the focal point of the case against 
William, the prosecution might have ended sooner if the state 
knew that most of the seemingly inculpatory information at 
its disposal was fabricated or impossible.  
   Deadra’s  claim  against  EPD  Defendants  Spencer  and 
Vantlin  tracks  William’s,  but  her  claim  against  defendants 
Arbaugh and Pagett is different. Deadra alleges that the latter 
two defendants fabricated a report on February 14, 2013. At 
that time, William was still in custody, but Deadra was not: 
Nos. 17‐1771 & 17‐1777                                            21 

she had been released on October 30, 2012. She raises no other 
allegations against Arbaugh and Pagett about anything they 
might have done to deprive her of liberty. We thus conclude 
that  they  are  entitled  to  qualified  immunity  from  Deadra’s 
claim based on fabricated evidence.  
                                 D 
   Last,  we  address  Deadra’s  and  William’s  Fifth  Amend‐
ment  claims  against  Jones,  Vantlin,  and  Wise.  The  district 
court  denied  qualified  immunity  with  respect  to  both  their 
procedural claim based on the use of an involuntary confes‐
sion in a criminal proceeding and their substantive due pro‐
cess claim based on conscience‐shocking interrogation tactics.  
    We can be brief about the substantive due process argu‐
ment: it should have been winnowed from the case. The bar 
for “conscience‐shocking” is very high; these interviews may 
have  been  abusive,  but  nothing  extreme  enough  to  invoke 
substantive  due process occurred.  We note  as well that this 
theory adds little to the case. When there is an alleged viola‐
tion  of  a  specific  constitutional  provision,  that  provision 
should  guide  the  court’s  analysis.  See  City  of  Sacramento  v. 
Lewis, 523 U.S. 833, 842 (1998).  
   That leaves the Hurts’ procedural challenge to the use of 
their  involuntary  confessions.  Introducing  an  involuntary 
confession  in  a  criminal  prosecution  violates  the  protection 
against compelled self‐incrimination. Miller v. Fenton, 474 U.S. 
104, 109–10 (1985). Vantlin raises two preliminary legal argu‐
ments, which if accepted would entitle all three defendants to 
qualified immunity. First, he argues that Deadra’s confession 
was never introduced against her in a criminal trial, and so 
she was never compelled to testify against herself. We have 
22                                       Nos. 17‐1771 & 17‐1777 

already  rejected  such  a  cramped  understanding  of  what  it 
means  to  “use”  a  confession  against  someone  in  a  criminal 
case. See Sornberger v. City of Knoxville, 434 F.3d 1006, 1026–27 
(7th Cir. 2006) (finding that a confession is used in a criminal 
case if it is introduced at a probable cause hearing, a bail hear‐
ing, or an arraignment). It is enough that the statement was 
used against Deadra in a probable cause affidavit and in a pre‐
trial hearing.  
    Vantlin also argues that William voluntarily came to the 
police  station  for  his  interrogation  and  was  not  formally 
arrested  until  after  the  interrogation.  This  means,  Vantlin 
says, that William’s interrogation was not custodial and the 
Fifth Amendment does not apply. That argument jumps over 
too  many  steps.  Custody  and  coercion  are  two  separate 
things. It is true that custodial interrogation is presumptively 
coercive  and  requires  that  the  suspect  be  given  adequate 
procedural  safeguards—that  is  the  genesis  of  the  Miranda 
warnings. Miranda v. Arizona, 384 U.S. 436, 478–79 (1966). But 
a confession can be involuntary even if the suspect is not in 
custody.  
    Another  problem  with  Vantlin’s  argument  is  that  the 
district  court  never  said  that  William  was  not  in  custody 
during his interrogation. It said only that William came to the 
station  voluntarily.  That  says  nothing  of  the  circumstances 
surrounding his interrogation. Whether a person is in custody 
depends  on  the  objective  surrounding  circumstances. 
Stansbury v. California, 511 U.S. 318, 323 (1994). A suspect does 
not have to be arrested formally to be in custody. Id. at 322–
23. Here, after William voluntarily came to the police station, 
he was taken by himself into a small room in the station, read 
the Miranda warnings, and was not free to go during his four‐
Nos. 17‐1771 & 17‐1777                                                23 

hour interrogation, during which Jones and Vantlin accused 
him of murder. The district court was well within its rights to 
consider  this  as  a  custodial  interrogation.  See  Sprosty  v. 
Buchler,  79  F.3d  635,  641  (7th  Cir.  1996)  (listing  factors 
indicative of custody). 
    Jones,  Vantlin,  and  Wise’s  more  serious  defense  is  that 
they had no reason to think that the confessions were not vol‐
untary. The voluntariness of a confession depends on the to‐
tality  of  circumstances,  including  both  the  characteristics  of 
the accused and the nature of the interrogation. Schneckloth v. 
Bustamonte, 412 U.S. 218, 226 (1973). If those circumstances re‐
veal that the interrogated person’s will was overborne, admit‐
ting  the  resulting  confession  violates  the  Fifth  Amendment. 
Miller, 474 U.S. at 116.  
     Police coercion is a prerequisite to finding any confession 
to  be  involuntary.  Colorado  v.  Connelly,  479  U.S.  157,  164 
(1986). Physical abuse may be the ultimate coercion, but the 
Supreme Court has long acknowledged the  potency of  psy‐
chological coercion as well. See, e.g., Arizona v. Fulminante, 499 
U.S.  279,  287  (1991)  (“[C]oercion  can  be  mental  as  well  as 
physical, and … the blood of the accused is not the only hall‐
mark of an unconstitutional inquisition.” (quoting Blackburn 
v.  Alabama,  361  U.S.  199,  206  (1960));  Miller,  474  U.S.  at  109 
(confessions procured by either physical or psychological tor‐
ture can be “revolting to the sense of justice” and thus inad‐
missible); Miranda, 384 U.S. at 448 (“[W]e stress that the mod‐
ern practice of in‐custody interrogation is psychologically ra‐
ther than physically oriented”).  
   Often  psychological  coercion  is  the  consequence  of  the 
cumulative  effect  of  subtle  tactics.  Other  times,  coercion  is 
obvious.  For  example,  it  is  clearly  established  that  police 
24                                         Nos. 17‐1771 & 17‐1777 

threats against the suspect or the suspect’s family are a form 
of  psychological  coercion  that  renders  a  confession 
involuntary.  See,  e.g.,  Lynumn  v.  Illinois,  372  U.S.  528,  534 
(1963)  (confession  was  involuntary  because  it  came  after 
police threatened to cut off aid that the suspect used to care 
for her child); Rogers v. Richmond, 365 U.S. 534, 543–45 (1961) 
(a confession was unconstitutionally obtained because it came 
after police threatened to arrest the suspect’s wife); Sornberger, 
434 F.3d at 1023 (an allegation that police threatened to call 
the  Department  of  Children  and  Family  Services  and 
recommend  removing  the  suspect’s  children  if  she 
maintained  her  innocence  created  a  material  dispute  about 
whether a confession was voluntary). 
    Whether  police  have  employed  sufficiently  coercive  tac‐
tics  to  render  a  confession  involuntary  is  a  legal  question. 
United States v. D.F., 115 F.3d 413, 417–19 (7th Cir. 1997). But 
the answer depends on underlying historical facts. Miller, 474 
U.S. at 112. Here, had the defendants accepted all historical 
facts favorably to the Hurts and argued that those facts did 
not show that either Deadra’s or William’s confession was in‐
voluntary, we would be in a position to answer the ultimate 
legal  question.  But  once  again,  they  have  not.  The  relevant 
factual  background  is  what  distinguishes  the  present  case 
from Dassey v. Dittmann, 877 F.3d 297 (7th Cir. 2017) (en banc). 
In Dassey, the facts were firmly established by the state courts, 
and our only role was to decide whether the state courts had 
strayed so far from a rational conclusion that habeas corpus 
relief was warranted. We ruled that the demanding standard 
set by 28 U.S.C. § 2254(d) had not been met. Id. at 312–18. The 
present case, a civil one under 42 U.S.C. § 1983, involves no 
Nos. 17‐1771 & 17‐1777                                                25 

such deference to the state defendants’ position; to the con‐
trary, at this stage we must give the plaintiffs the benefit of 
the doubt.  
    Despite  intimating  at  times  that  the  question  whether  a 
confession is voluntary is one of fact, the district court in the 
end properly treated it as a legal issue informed by a series of 
historical  facts.  It  relied  on  a  number  of  critical  facts  to 
support its conclusion that Jones, Vantlin, and Wise were not 
entitled to qualified immunity. Key among them was the fact 
that  the  interrogators  had  threatened  both  Deadra  and 
William.  
     For Deadra, the district court found evidence of three pos‐
sible threats. She was told that if she did not tell the truth she 
was going to spend 25–50 years behind bars. Later, the stakes 
increased and she was told she was “going to hang” if she did 
not tell the truth. She was also told that if she did not talk, her 
whole family, including her uninvolved mother, would go to 
jail. Jones even counted everyone out for her, saying, “There’s 
one, two, three, four, five of you, all of you’s [sic] going to jail 
for murder.”  
     Similarly,  William  was  told  that  he  faced  a  “fate  worse 
than  prison.”  No  defendant  concedes  that  Deadra  and 
William may have heard these statements as threats. Instead, 
they ask that we disregard the district court’s recognition that 
these statements either could have been or were understood 
as  threats.  But  we  cannot  do  that.  A  trier  of  fact  could  find 
coercion in the face of such grave threats, and that is enough 
to preclude immunity at this stage.  
26                                         Nos. 17‐1771 & 17‐1777 

                                  E 
    False confessions are a real problem, as both the majority 
and  dissenting  opinions  in  Dassey  recognized.  See  877  F.3d 
317–18  (majority  opinion);  877  F.3d  at  331–32  (Rovner,  J., 
dissenting). Even though William and Deadra “confessed,” if 
a trier of fact could conclude that the officers knew that the 
confessions  were  false,  then  the  officers  are  not  entitled  to 
qualified immunity for their actions.  
    We acknowledge, as we did in Dassey, that “[t]he Supreme 
Court’s many cases applying the voluntariness test have not 
distilled the doctrine into a comprehensive set of hard rules.” 
Id. at 303. Nonetheless, when the facts must be taken in the 
light most favorable to the plaintiffs, and when an interroga‐
tion is infected with numerous problems, a full trial may be 
necessary before a final characterization of the process is pos‐
sible. 
    This is not the place for an in‐depth look at psychological 
coercion  and  false  confessions,  because  we  are  not  charged 
with  making  the  final  decision  on  the  admissibility  of 
William’s  and  Deadra’s  statements.  We  must  decide  only 
whether,  taking  the  facts  and  inferences  favorably  to  the 
plaintiffs, any reasonable officer would have known that he 
was  applying  impermissible  pressure.  The  district  court 
concluded  that  the  answer  to  this  more  limited  question  is 
yes, and we agree with it. We first offer a few examples from 
William’s interrogation, which was permeated with coercive 
tactics and fact‐feeding, even as all of his attempts to tell the 
truth were brushed aside:  
      Jones:  You’re  lying,  you’re—you  know,  you’re  lying 
      about  something.  That’s  why  we  keep  grilling  you 
Nos. 17‐1771 & 17‐1777                                                 27 

    about it, to get if off your chest, to make you feel better, 
    to  help  our  investigation,  you  know.  We’ll  deal  with 
    whatever later. But right now, we’re dealing with this 
    and what we’re dealing with is your lying, your incon‐
    sistent stories. And there’s only one way to solve it … . 
    At  the  same  time  as  William’s  account  was  being  dis‐
missed  as  a  lie,  he  was  being  told  that  if  he  had  given  the 
“right”  story  all  along,  the  interrogation  would  have ended 
much sooner: 
    Jones: Now, if I had asked you right off the bat every‐
    thing  that  you  had  and  you  told  us  verbatim,  every‐
    thing else, you know, and all the right stories … . We’d 
    have been done a long time ago. But we’ve not heard 
    the truth yet. Not yet. 
Jones made it clear to William that he and Vantlin were the 
ones who would decide if William told the “right” story:  
    Jones: I mean, all that you need to do is tell the truth, 
    exactly the truth, and we’re the ones that determine if 
    you’re  lying  or  not.  So  far,  we’ve  both  determined 
    you’re lying.  
     It was bad enough for the officers to threaten William that 
if  he  did  not  change  his  story  that  he  was  “an  evil  son  of  a 
bitch” or looking at a “fate worse than prison.” Worse, Jones 
told William that none of the pain was “going to go away until 
you tell me the truth” and that William had “not felt pain yet.” 
Jones warned that he could “keep turning the pain on, [] keep 
turning it on, [] keep turning it on.” When William told Jones 
that he was struggling to breathe, Jones responded: “You’re 
having a hard time breathing … . You’re doing this to your‐
28                                          Nos. 17‐1771 & 17‐1777 

self … . I don’t have a—you know, a lighter sitting here burn‐
ing you, but you’re feeling like you’re on fire. You know what 
we want to hear. We don’t want to hear all that other stuff. 
You know what we want to hear.” 
    All the while, Jones and Vantlin basically drafted the en‐
tire confession by feeding William every critical fact through 
suggestive questioning. The following example is illustrative: 
      Jones: Where did he choke him at and where did this 
      take  place  at?  Come  on,  man,  you—I  know  you  re‐
      member. 
      William: It had to have been down by my house. 
      Jones: Yeah. 
      William: You said that we had the van. So it wasn’t that 
      far away from my house. 
      Jones: Did Mark leave and then you guys got in the van 
      and chased him down or what? 
      William:  When  he  left,  I  went  downstairs  and  I  laid 
      down. Then, I don’t know what else happened. 
      Jones:  You  do.  You’ve  already  told  me  what’s  hap‐
      pened. Where did you guys beat up Mark at? 
      William: Was it on Boeke and Riverside? 
      Jones: Not—No, don’t ask me. Where did you beat up 
      Mark at? 
      William: The Kangaroo? 
      Jones: Was it at the Kangaroo? 
      William: You said you had my face on a videotape. You 
      said that if— 
Nos. 17‐1771 & 17‐1777                                                 29 

    Jones: Where did you beat up Mark at? 
    William: It had to be by the—by my house because we 
    couldn’t have—he couldn’t have gotten that far by the 
    time I had gone downstairs. 
    Deadra’s interrogation follows the same pattern. From the 
start, the officers called Deadra a liar each time she denied her 
involvement,  and  they  told  her  that  she  could  help  herself 
only  if  she  stopped  lying.  For  her,  the  risk  of  holding  her 
ground was that she was “going to hang” and that her whole 
family  was  “going  to  jail  for  murder.”  The  defendants  also 
told  her  that  no  matter  what  she  said,  she  was  going  to  be 
charged  with  murder.  Simultaneously,  they  minimized  her 
moral  guilt.  Wise  said  things  such  as  “I’m  not  saying  that 
you—you ended his life” and “I’m not saying you’re a killer, 
I’m just saying that you—you drove the van.” This was de‐
signed to prime Deadra to confess. The officers also told her 
what William had supposedly confessed to, and insisted that 
she  repeat  the  same  story  for  them.  She  had  trouble  doing 
that, but they never let up.  
    On the basis of this record, a trier of fact could find that 
the  officers  deliberately  coerced  confessions  from  William 
and  Deadra.  The rule  forbidding such conduct has been  es‐
tablished for decades. Perhaps, as the officers argue in their 
briefs,  a  trier  of  fact  might  come  to  the  opposite  conclusion 
and  think  that  they  were  pushing,  but  doing  nothing  that 
crossed  a  constitutional  line.  It  is  not  for  us  to  resolve  that 
question. It must await further proceedings. 
                                  
30                                     Nos. 17‐1771 & 17‐1777 

                              IV 
    The district court’s summary judgment ruling is REVERSED 
with respect to Deadra’s malicious prosecution claim against 
defendants  Arbaugh  and  Pagett.  We  also  conclude  that  the 
district  court  should  have  eliminated  the  substantive‐due‐
process theory. In all other respects, insofar as we have juris‐
diction to act here, we AFFIRM  the order of the district court 
denying qualified immunity to the defendants.